DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wegelin (US 20100332022 A1).
Claim 1, Wegelin discloses a fluid container adapted to store a fluid (para 23), the fluid container having a predefined storage capacity (para 46); 
a memory unit having a plurality of instructions and information pertaining to the fluid contained in the fluid container (240, 680, 310, 690, para 52; 300, 310, 140, para 26; 120, 140, 200, para 24), stored therein; 
a dispensing pump associated with the fluid container (120, 200, 220; FIG 2; para 23), the dispensing pump adapted to selectively dispense fluid from the fluid container; 
a sensor configured to detect dispensing of fluid from the fluid container (para 25, para 46); and 
a processing unit in communication with each of the sensor and the memory unit (140, 160, para 22), wherein the processing unit, upon receiving a signal from the sensor, is adapted to process the set of instructions stored in the memory unit to determine: 
a quantity of fluid dispensed from the fluid container, and
a passage of time passed since previous even of dispensing of fluid from the fluid container (Paragraph 25-28, 32; Each actuator engagement may be recorded individually and organized according to based on user preference; Internal clock allows for timestamping of data and calculating of timestamp relative to current time). 

Claim 3, Wegelin discloses a communication unit, wherein the processing unit is adapted to process the set of instructions stored in the memory unit and send processed signals to the communication unit (160, para 22).

Claim 8, Wegelin discloses a battery unit to provide power to the memory unit, the sensor, processing unit, and the communication unit (140, 100, 340, 120, para 29).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin as applied to claims 1 and 8 above, and further in view of Proper (US 20170190565 A1).
Claim 2, Wegelin substantially discloses the apparatus as claimed above but is silent on wherein the processing unit is adapted to calculate a current quantity of fluid in the container based on the comparison between the quantity of fluid dispensed from the fluid container and the quantity of fluid stored in the fluid container.
Proper teaches wherein the processing unit is adapted to calculate a current quantity of fluid in the container based on the comparison between the quantity of fluid dispensed from the fluid container and the quantity of fluid stored in the fluid container (150; para 12, 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with processing unit calculation as taught by Proper in order to provide comparing the quantity of fluid at different time intervals, an accurate estimate can be made for the rate at which fluid needs to be replenished.

Claim 4, Wegelin discloses an output unit adapted to receive signals received from the processing unit via the communication unit (160, 440; Para 36).
But is silent on wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container.
Proper teaches wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container (Para 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with processing unit as taught by Proper in order to provide instructions for automatic refilling reduces the work load for a user having to manually check the container for refilling.

Claim 6, Wegelin discloses wherein, the processing unit is adapted measure passage of time upon receiving the signal from the sensor (140; Para 21), and provide an output upon passage of a predetermined period of time, via the output unit, and the communication unit (160, 440; Para 36).

Claim 7, Wegelin discloses wherein the output upon passage of the predetermined period of time, via the output unit, is one or more of audio output, visual output, and tactile output (160, 440; Para 36).

Claims 9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin in view of Lorkowski (US 20170109689 A1).
Claim 9, Wegelin discloses a memory unit having a plurality of instructions and information pertaining to the fluid contained in the fluid container (140, 120, 100, para 24; 230, 220, FIG 2; para 23; para 26), stored therein; 
a sensor configured to detect dispensing of fluid from the fluid container (300, 240, 120, para 25; 140, 240, 230, 220, para 46); and 
a processing unit in communication with each of the sensor and the memory unit, wherein the processing unit, upon receiving a signal from the sensor (160, para 22), is adapted to process the set of instructions stored in the memory unit to determine: 
quantity of fluid dispensed from the container, and
an amount of time passed since dispensing of fluid from the fluid container (Paragraph 25-28, 32; Each actuator engagement may be recorded individually and organized according to based on user preference; Internal clock allows for timestamping of data and calculating of timestamp relative to current time).
But silent on a clipped-on device adapted to be clipped on the dispensing system of the fluid container.
Lorkowski teaches a clipped-on device adapted to be clipped on the dispensing system (302, 311, 312; FIG 3; para 31) of the fluid container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with clipped on device as taught by Lorkowski in order to provide a portable clip-on dispensing system allows it to be easily used with different dispensing pumps as needed.

Claim 11, Wegelin discloses a communication unit, wherein the processing unit is adapted to process the set of instructions stored in the memory unit and send processed signals to the communication unit (160, para 22).

Claim 16, Wegelin discloses a battery unit to provide power to the memory unit, the sensor, processing unit, and the communication unit (140, 100, 340, 120; para 29).

Claims 10, 12, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wegelin as applied to claim 9 above further in view of Proper (US 20170190565 A1).
Claim 10, Wegelin substantially discloses the apparatus as claimed above but is silent on wherein the processing unit is adapted to calculate a current quantity of fluid in the container based on the comparison between the quantity of fluid dispensed from the fluid container and the quantity of fluid stored in the fluid container.
Proper teaches wherein the processing unit is adapted to calculate a current quantity of fluid in the container based on the comparison between the quantity of fluid dispensed from the fluid container and the quantity of fluid stored in the fluid container (150; para 12, 63).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with processing unit calculation as taught by Proper in order to provide comparing the quantity of fluid at different time intervals, an accurate estimate can be made for the rate at which fluid needs to be replenished.

Claim 12, Wegelin discloses an output unit adapted to receive signals received from the processing unit via the communication unit (160, 440; Para 36).
But is silent on wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container.
Proper teaches wherein the processed signals include instruction pertaining to replenishing the fluid into the fluid container (Para 14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wegelin with processing unit as taught by Proper in order to provide instructions for automatic refilling reduces the work load for a user having to manually check the container for refilling.

Claims 14, Wegelin discloses wherein, the processing unit is adapted measure passage of time upon receiving the signal from the sensor (140; Para 21), and provide an output upon passage of a predetermined period of time, via the output unit, and the communication unit (160, 440; Para 36).

Claim 15, Wegelin discloses wherein the output upon passage of the predetermined period of time, via the output unit, is one or more of audio output, visual output, and tactile output (160, 440; Para 36).

Response to Arguments
	The applicant’s arguments regarding the amendments have been addressed in the rejection above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY W CARROLL whose telephone number is (571)272-4988. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEREMY W. CARROLL
Primary Examiner
Art Unit 3754



/Jeremy Carroll/           Primary Examiner, Art Unit 3754